department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division release number rele elease date date contact person identification_number date date uil code contact number employer_identification_number form required to be filed tax years dear this is our final_determination that you do not qualify for exemption from federal_income_tax as an organization described in internal_revenue_code sec_501 recently we sent you a letter in response to your application that proposed an adverse determination the letter explained the facts law and rationale and gave you days to file a protest since we did not receive a protest within the requisite days the proposed adverse determination is now final you must file federal_income_tax returns on the form and for the years listed above within days of this letter unless you request an extension of time to file we will make this letter and our proposed adverse determination_letter available for public inspection under code sec_6110 after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with our proposed deletions you should follow the instructions in notice if you agree with our deletions you do not need to take any further action if you have any questions about this letter please contact the person whose name and telephone number are shown in the heading of this letter federal_income_tax status and responsibilities please contact irs customer service at if you have any questions about your letter cg catalog number or the irs customer service number for businesses the irs customer service number for people with hearing impairments is sincerely rob choi director exempt_organizations rulings agreements enclosure notice redacted proposed adverse determination_letter redacted final adverse determination_letter letter cg catalog number department of the treasury internal_revenue_service washington d c contact person identification_number contact number fax number employer_identification_number uil index dollar_figure tax_exempt_and_government_entities_division date nov egend i association state date investment firm u i o l m i o j u n o dear we have considered your application_for recognition of exemption from federal_income_tax under internal_revenue_code sec_501 based on the information provided we have concluded that you do not qualify for exemption under code sec_501 the basis for our conclusion is set forth below issues does the applicant which will be referred to as a qualify for exemption under sec_501 of the code facts you a are a b nonprofit corporation formed on c your articles of incorporation provide that you were formed to be a mutual benefit organization your bylaws state the following article states that a is a not-for profit mutual benefit corporation based on the c rules and operating_under_the_lodge_system a’s key philosophy is based on the premise that it is the inalienable right of every person to be able to provide for their personal retirement the purpose of a is to provide a means by which a person can build a retirement income through membership in a page article ii states that an associate membership may be acquired by filing the appropriate documents and adopting a method of establishing a retirement level through cash purchase or by the payment of monthly dues associate membership can be purchased and given as gifts from birth through retirement age an associate's membership has no par_value until the associate’s retirement age is realized an associate’s membership is transferable as a gift until retirement payments begin an associate’s membership cannot be rescinded or be traded or sold article ii states that retirement status will mature upon reaching the age of sixty-five the associate will receive a monthly payment based on the degree of paid up membership payments will be on a schedule based on a percent per year payments to be continued until death retirement benefits received by an associate member will be subject_to all the laws of the land article v states upon joining a each person must adopt a plan to achieve the goal of being a full member this plan can be incremental or in a lump sum a member can at any time begin a plan to achieve full membership a’s fees shall be handled by an investment firm in such a manner that no two consecutive years shall dip below ten percent return on investment charitable_contributions received beyond the cost of operation will be divided into a number of associate memberships and will be given away each year to newborn children in a drawing article viii states the board shall select an agent from a reputable firm to manage an account for all dues dues shall be applied to the record of the associate at the time of payment and a record of degree of completeness shall be delivered to the associate article ix states that retired persons who are not members but wish to assist in the promotion of a may apply for an honorary membership and represent and promote a in enlisting persons to join and prepare for their retirement article x states that a recommends that each associate twenty-one years of age and older give a dollar gift a month to a either monthly or yearly this will keep the associate's records current and apply towards the cost of a those funds greater then needed will be placed with other gifts or grants under article article states a will strive to secure charitable_contributions to enable underprivileged to participate in membership you stated in your application that it is the wish of a that by gaining exemption under c you can solicit funding from foundations businesses and individuals to use as donations to gift the underprivileged membership in your letter of date you state that a is a fraternal_organization that will maintain a record of its associate members a will solicit the aid of d to form managed trust fund that will use the collective membership funds to seek to increase the maximum retums on the trust to a level where associate members will receive an annuity upon reaching the age of retirement or commensurate age where the annuity will be set page most business will be conducted over the intemet board meetings will be live as well as canned for later review only moneys from yearly dues will be handled by the office all other funds will be deposited directly into the trust donations will be accumulated in the trust and associate membership awarded to newbor at a level of one thousand per newbom dollar_figure to be increased by the board with the duration of time in a lottery fashion to randomize distribution you provide that associate members will receive through their membership managed financial_assets just like public employees enjoy now and the ability to increase their membership points which no retirement package offers with the exception of 401k the membership points remain at zero value until retirement which removes the temptation of loading the individual plan with debt and removes them from bankruptcy it will not be restricted to the amount an individual ear s like social_security so that low wage earners can through frugality provide a sustainable retirement the trust management cost will be born by the trust giving each associate equal treatment the size of the trust will afford associates opportunities not afforded to small account holders you state that the operations will be carried out in our current business and as we will enlist the help of the membership and current retirees the organizations goal is to restrict the cost of operations to zero by the use of computers and our integrity by using all offline management letter if a would provide payments for life sickness or accident insurance you were asked in a you stated in your response that you will not be handling any insurance when your membership reaches a significant point you will seek out service providers that will offer a group rate to associate member both working and retired law sec_501 of the internal_revenue_code provides for the exemption from federal_income_tax of fraternal beneficiary societies orders or associations a operating_under_the_lodge_system or for the exclusive benefit of the members of a fraternity itself operating_under_the_lodge_system and providing for the payment of life sick accident or other_benefits to the members of such society order or association or their dependents b sec_1_501_c_8_-1 of the income_tax regulations states that a fraternal beneficiary society is exempt from tax only if operated under the lodge_system or for the exclusive benefit of the members so operating operating_under_the_lodge_system means carrying on its activities under a form of organization that comprises local branches chartered by a parent organization in order to be exempt it is also and largely self-governing called lodges chapters or the like necessary that the society have an established system for the payment to its members or their dependents of life sick accident or other_benefits page revrul_63_190 1963_2_cb_212 describes an organization whose purposes as stated in its constitution are to spread friendship and fraternity in the club to aid the membership in the event of illness personal injury or accident to pay benefits to sick members in the event of death to pay a death_benefit to whomever the member shall have designated and to develop patriotism among the membership the ruling held a nonprofit organization not operated under the lodge_system which maintains a social_club for members and also provides sick and death_benefits for members and their beneficiaries does not qualify for exemption from federal_income_tax either as a social_club under sec_501 a civic league under sec_501 or fraternal beneficiary society under sec_501 revrul_55_495 1955_2_cb_259 held in part an association which provides for the payment of life sick accident or other_benefits to members or their dependents but does not operate under the lodge_system or for the exclusive benefit of the members of an organization so operating is not entitled to exemption from federal_income_tax as an organization described in sec_501 of the internal_revenue_code of revrul_73_165 1973_1_cb_224 held in part a fraternal beneficiary society that operates under the lodge_system and provides for member benefit payments may qualify for exemption regardless of whether the fraternal or the insurance features predominate as long as both features are present revrul_84_48 1984_1_cb_133 holds sec_501 of the code provides for the exemption from federal_income_tax of fraternal beneficiary societies orders or associations that operate under the lodge_system or for the exclusive benefit of the members of a fraternity itself operating_under_the_lodge_system and that provide for the payment of life sick accident or other_benefits to the members of such societies or their dependents the term other_benefits as used in sec_501 of the code is limited by the type of benefit specified in that section it is applicable only to those benefits which are of a like_kind and nature to those enumerated historically sick benefits have been understood to include benefits designed to compensate for loss of income during a period of illness and accident benefits have been understood to for a benefit encompass benefits payable due to a loss of eaming power resulting from an injury to be of a like_kind and nature to sick or accident benefits and therefore to be included within the term other_benefits under sec_501 c of the code the benefit must be similar in nature to protection designed to compensate for expenses resulting from bodily injury or loss of eaming power national union v marlow f indicates what constitutes a fraternal beneficiary society the case held in part a fraternal-beneficial society would be one whose members have adopted the same or a very similar calling avocation or profession or who are working in union to accomplish some worthy object and who for that reason have banded themselves together as an association or society to aid and assist one another and to promote the common cause the term fraternal can properly be applied to such an association for the reason that the pursuit of a common object calling or profession usually has a tendency to create a brotherly feeling among those who are thus engaged many of these associations make a practice of assisting their sick and disabled members and of extending substantial aid page to the families of deceased members their work is at the same time of a beneficial and fraternal character because they aim to improve the condition of a class of persons who are engaged in a common pursuit and to unite them by a stronger bond of sympathy and interest philadelphia reading relief association v commissioner 4_bta_713 pincite provides that the organization was denied exemption because it lacked the necessary fraternalistic element the court noted the association's membership consisted of individuals whose vocations were as numerous and diverse as the classifications of jobs of a railroad company membership was open to all employees of the company the only motive for the association's existence was a mercenary one to provide insurance benefits and the organization had neither lodges rituals ceremonials nor regalia commonly associated with fraternal associations application of law in order to qualify for exemption under sec_501 of the intemal revenue code an organization must have a fraternal purpose must operate under the lodge_system and must provide for the payment of life sick accident or other_benefits to its members operating_under_the_lodge_system requires at a minimum two active entities a parent and a subordinate activities must be carried_out_under a form of organization that comprises local branches called lodges chapters and the like the local branches must be chartered by the parent organization and largely self-governed see sec_1 c -10f the income_tax regulations you are similar to the two organizations described in revrul_63_190 and revrul_55_495 that were denied exemption under sec_501 of the code because like these organizations you have not demonstrated that you operate under the lodge_system you have not proven that your activities are carried on under a form of organization that comprises local branches that are chartered by a parent organization and that are largely self-governing furthermore you have not proven that you carry on fraternal activities that are required under sec_501 of the code even though your members may enjoy a common tie or goal you have not shown evidence that rituals ceremonials and regalia commonly associated with fraternal associations are present therefore you are similar to the organizations described in revrul_73_165 and philadelphia reading relief association v commissioner supra in national union v marlow supra the court provides an explanation of a fraternal beneficiary society - you do not meet the court's definition you have not demonstrated that as a fraternal- beneficial society your members have adopted the same or very similar calling avocation or profession or who are working in union to accomplish some worthy object and who for that reason have banded themselves together as an association or society to aid and assist one another and to promote the common cause you bring individuals together for the purpose of providing a means for those individuals to invest their money in order to provide for a retirement annuity this is not an acceptable purpose under sec_501 of the code an additional requirement of sec_501 of the code is that an organization provide for the payment of life sick accident or other_benefits to members of such society order or association or their dependents you have not demonstrated that you will provide for the page payment of life sick accident or other_benefits to your members or their dependents when asked whether you provide for the payment of life sick or accident insurance you responded that you will not be handling any insurance when your membership reaches a significant point you will seek out service providers that will offer a group rate to associate members both working and retired following the rationale of revrul_84_48 other_benefits have been understood to include benefits designed to compensate for loss of income during a period of illness and accident benefits have been understood to encompass benefits payable due to a loss of earning power resulting from an injury therefore providing a means for individuals to collectively invest their personal funds for the sole purpose of generating future retirement income does not fall within the definition of other_benefits retirement income is not income for the purpose of compensating for expenses resulting from bodily injury or loss of earning power furthermore loss of earning power for the purpose of code sec_501 does not encompass retirement because retirement is an intentional act of loss of eaming power as-opposed-to an unintentional act of earning power as a result of injury or other circumstances beyond an individual's control applicant's position your letter outlines the position of the organization with regard to its qualification for tax exemption under sec_501 of the code you state that you are forming a fraternal beneficiary society under the lodge_system for the exclusive benefit of the members you also state that you cannot start to run without first crawling and that every organization begins with is the first lodge or grand lodge you stated that your the first lodge and then adds chapters a understanding is that the government wishes that all activities carried out in the grand lodge and it’s chapters to occur under the bylaws of the grand lodge and it sec_501 this is to restrict the use granted by the government from being abused by allowing activities other than those spelled out in the bylaws by this requirement the government is stating that if we grant this to you along with it comes responsibilities that you will be held accountable for as a grand lodge for the actions and conduct of the chapters as well as the lodge services response to applicant's position we hold that you do not meet the requirements for tax exemption under sec_501 of the code as a fraternal beneficiary society operating_under_the_lodge_system that provides life sick accident or other_benefits to members you do not have a fraternal purpose do not operate under the lodge_system and you do not provide life sick accident or other_benefits to members conclusion based on the facts presented above we hoid that a does not meet the requirements for tax exemption under sec_501 of the code page you do not have a fraternal purpose do not operate under the lodge_system and do not provide for the payment of life sick accident or other_benefits to its members you have the right to file a protest if you believe this determination is incorrect to protest you must submit a statement of your views and fully explain your reasoning you must submit the statement signed by one of your officers within days from the date of this letter we will consider your statement and decide if that information affects our determination if your statement does not provide a basis to reconsider our determination we will forward your case to our appeals_office you can find more information about the role of the appeals_office in publication exempt_organization appeal procedures for unagreed issues in order to have your case forwarded to our appeais office you must provide the following information which is outlined on page of publication under the heading regional_office appeal the organization's name address and employer_identification_number a statement that the organization wants to appeal the determination the date and symbols on the determination_letter a statement of facts supporting the organization's position in any contested factual issue a statement outlining the law or other authority the organization is relying on and a statement as to whether a hearing is desired the statement of facts item must be declared true under penalties of perjury this may be done by adding to the appeal the following signed declaration under penalties of perjury declare that have examined the statement of facts presented in this appeal and in any accompanying schedules and statements and to the best of my knowledge and belief they are true correct and complete your appeal will be considered incomplete without this statement an attorney certified_public_accountant or an individual enrolled to practice before the intemal revenue service may represent you during the appeal process to be represented during the appeal process you must file a proper power_of_attorney form_2848 power of attomey and for more information about declaration of representative if you have not already done so representation see publication practice_before_the_irs and power_of_attorney all forms and publications mentioned in this letter can be found at www irs gov forms and publications if if you do not intend to protest this determination you do not need to take any further action we do not hear from you within days we will issue a final adverse determination_letter to you that letter will provide information about filing tax retums and other matters page please send your protest statement form_2848 and any supporting documents to the applicable address mail to deliver to internal_revenue_service eo determinations quality assurance intemal revenue service eo determinations quality assurance if you may also fax your statement using the fax number shown in the heading of this letter you fax your statement please call the person identified in the heading of this letter to confirm that he or she received your fax if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely robert choi director exempt_organizations rulings agreements
